DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending for examination.

Claim Rejections - 35 USC § 103
		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al US Pub 2013/0232463 (hereafter Nagaraja) in view of Salsburg et al US Pub 2011/0270968 (hereafter Salsburg) and Hockett et al US Pub 2018/0287864 (hereafter Hockett) and further in view of Miller et al US Patent 10,298,720 (hereafter Miller).

References Nagaraja and Miller were cited in the previous office action.

As per claim 1, Nagaraja teaches the invention substantially as claimed including a method to implement a cloud application, comprising: receiving a blueprint of the cloud application, the blueprint specifying virtual machines and a network connecting the virtual machines and being isolated from traffic external to the virtual machines (para[0021-0023, 0027, 0044-0046, 0052, 0060-0061], generates a blueprint 126, for an application to be deployed, that includes a logical topology of virtual computing resources and application components for supporting the application, where user specifies details of the virtual computing resources (nodes, the VMs) and network connecting the VMs, for example, isolated (i.e. private, internal) network);
based on the cloud profile, deploying the blueprint with the cloud with the cloud provider by instructing the cloud provider to: create the virtual machine (para[0028, 0084-0086], FIG. 8, request provision of virtual computing resources based on deployment plan, receive request and create virtual machines according to cloud templates).
Nagaraja do not explicitly teach receiving user input defining cloud profiles; automatically selecting a cloud profile specifying a cloud provider and a network isolation strategy from the cloud profiles based on a rule associated with allotted network isolation resources being depleted or a rule associated with an environment of the cloud application; create the network with the network isolation strategy; and attach the virtual machines to the network.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Salsburg’s teaching to Nagaraja’s invention in order to provide a system that avoids complexity and difficulty in finding the best-fit cloud environment for any workload by evaluating computing workloads and cloud providers to support workload hosting to a cloud computing environment and determine a level of suitability for each of the cloud computing environments to host the computing workloads (para[0007-0010]).
Nagaraja and Salsburg do not explicitly teach automatically selecting a cloud profile specifying a cloud provider and a network isolation strategy from the cloud profiles based on a rule associated with allotted network isolation resources being depleted or a rule associated with an environment of the cloud application; create the network with the network isolation strategy; and attach the virtual machines to the network.
However, Hockett teaches automatically selecting a cloud profile specifying a cloud provider and a network isolation strategy from the cloud profiles based on a rule associated with allotted network isolation resources being depleted or a rule associated with an environment of the cloud application (para[0057-0059, 0065-0068], FIG. 5 and 7, the cloud profiles specify cloud providers and network isolation strategy (VLAN and network setup), and the recommendation engine automatically selects a cloud profile to present it to the user based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hockett’s teaching to Nagaraja and Salsburg’s invention in order to avoid a unique challenge in cloud management solutions for customer when they have a large selection of hardware and software from which to configure for executing their specific workloads and requirements by providing a system analyzing the set of cloud requirements using a set of machine logic based rules to generate a recommended cloud profile (para[0002, 0005-0006]).
Nagaraja, Salsburg and Hockett do not explicitly teach instructing the cloud provider to: create the network with the network isolation strategy; and attach the virtual machines to the network.
However, Miller teaches instructing the cloud provider to: create the network with the network isolation strategy; and attach the virtual machines to the network (col 14, line 34-58, col 15, line 36-63, col 20, line 20-36, col 27, line 37-62, client are allowed to create a new resource instance (VM) and associated network construct (security group or subnet), and define rules for the resource instance and the construct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miller’s teaching to Nagaraja, Salsburg and Hockett’s invention in order to provides application isolation and security among the various virtual machines by allowing clients to establish and manage resources in client implementations on the provider network including client private networks implementations 

As per claim 2, Nagaraja, Salsburg, Hockett and Miller teach the method of claim 1, and Hockett teaches each cloud profile of the cloud profiles specifies a corresponding network isolation strategy (para[0057-0059, 0065-0068], FIG. 5 and 7, the cloud profiles specify cloud providers and network isolation strategy (VLAN and network setup)).

As per claim 3, Nagaraja, Salsburg, Hockett and Miller teach the method of claim 1, Nagaraja teaches receiving user input defining each cloud profile of the cloud profiles by selecting the corresponding cloud provider and the corresponding network isolation strategy (para[0058-0061] user selects a deployment environment (in a cloud provider) to deploy the application, and user selects a cloud network available from the cloud provider for each logical network defined in the blueprint (selecting isolated (private, internal) network)).

As per claim 4, Nagaraja, Salsburg, Hockett and Miller the method of claim 3, and Miller further teaches wherein selecting the corresponding network isolation strategy comprises selecting the use of a subnetwork or a security group to isolate the virtual machines from the other virtual machines (col 14, line 34-58, col 15, line 36-63, col 20, line 20-36, col 27, line 37-62, client are allowed to create a new resource instance (VM) and associated network construct (security group or subnet), and define rules for the resource instance and the construct).

As per claim 5, Nagaraja teaches further comprising receiving the user input defining the cloud profile selecting the corresponding cloud provider and the corresponding network isolation strategy (para[0058-0061] user selects a deployment environment (in a cloud provider) to deploy the application, and user selects a cloud network available from the cloud provider for each logical network defined in the blueprint (selecting isolated (private, internal) network)).

As per claim 6, Nagaraja teaches wherein selecting the network isolation strategy comprises selecting the use of a subnetwork or a security group to isolate the virtual machines from the other virtual machines (col 14, line 34-58, col 15, line 36-63, col 20, line 20-36, col 27, line 37-62, client are allowed to create a new resource instance (VM) and associated network construct (security group or subnet), and define rules for the resource instance and the construct).

As per claim 7, it is a non-transitory computer readable storage medium claim of claim 1 above, thus it is rejected for the same rationale.


As per claim 8, it is a non-transitory computer readable storage medium claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 9, it is a non-transitory computer readable storage medium claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 10, it is a non-transitory computer readable storage medium claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 11, it is a non-transitory computer readable storage medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 12, it is a non-transitory computer readable storage medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 13, it is a non-transitory computer readable storage medium claim of claim 1 above, thus it is rejected for the same rationale.


As per claim 14, it is a non-transitory computer readable storage medium claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 15, it is a non-transitory computer readable storage medium claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 16, it is a non-transitory computer readable storage medium claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 17, it is a non-transitory computer readable storage medium claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 18, it is a non-transitory computer readable storage medium claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 19, Nagaraja, Salsburg, Hockett and Miller teach the computer system of claim 13, and Nagaraja further teaches wherein the cloud automation tool comprises a blueprint designer configured to receive user input designing the blueprint (para[0026-0028], application director 106 generate a blueprint for an application to deployed based on the user inputs).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195